DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 44 were pending in the instant application. 
With preliminary amendment filed on July 12, 2021, Applicant have cancelled claims 1 – 44 and added new claimed 45 – 64.
Claims 45 – 64 are pending in the instant application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 45, 48, 49, 52 – 56, 59, 62 and 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guan et al (US 2021/0067233) in view of Venugopal et al (US 2020/0022000).
Regarding claim 45, Guan et al teach a radio network element (see figure 1) comprising: at least one processor (see figure 8, component 802 “processor); and at least one memory including computer program code (see figure 8, component 802, “memory”), the at least one memory and the computer program code configured to, with the at least one processor, cause the radio network element to configure a quasi-co-location-type information entry included in a transmission configuration indication state for a downlink transmission beam between the radio network element  and a user equipment (see paragraph 0133, “The TCI may include a plurality of parameters, for example, a cell number, a BWP ID, a reference signal ID, a synchronization signal block ID, and a QCL type”), and the quasi-co-location-type information entry being indicative of one or more sources of inter-beam-interference on the downlink transmission beam at the user equipment (see paragraph 00130, and 0140 – 0146); and transmit the transmission configuration indication state including the quasi-co-location-type information entry to the user equipment (see figure 2). Guan et al does not expressly disclose that a quasi-co-location-type information entry included in a transmission configuration indication state is based on at least one beam report, the at least one beam report including at least one transmission parameter for the downlink transmission beam. However, in analogous art, Venugopal et al teach a quasi-co-location-type information entry included in a transmission configuration indication state is based on at least one beam report (see paragraph 0059), the at least one beam report including at least one transmission parameter for the downlink transmission beam (see paragraph 0026, 0031, 0059 “RSRP, angle of arrival (AoA), and/or spatial correlation”). Therefore, it would have been obvious to an ordinary skilled in the art at the time the invention was filed to determine the QCL type based on the beam report. The motivation or suggestion to do so is to in order to facilitate beam grouping at the base station accurately.
Regarding claim 48, which inherits the limitations of claim 45, Guan et al in view of Venugopal et al further teach wherein the quasi-co-location-type information entry identifies at least one of an antenna panel at the user equipment or at least one interference resource with respect to the downlink transmission beam (see paragraph 00130, and 040 – 0146).
Regarding claim 49, Guan et al teach  user equipment (see figure 1 and 7) comprising: at least one antenna (see figure 7, “antenna”); at least one processor (see figure 7, component 702 “processor”); and at least one memory including computer program code (see figure 7, “memory”), the at least one memory and the computer program code configured to, with the at least one processor, cause the user equipment to determine at least one of a downlink advanced receiver or spatial filter for the at least one antenna based on a quasi-co-location-type information entry included in a transmission configuration indication state received at the user equipment  (see paragraph 0133, “The TCI may include a plurality of parameters, for example, a cell number, a BWP ID, a reference signal ID, a synchronization signal block ID, and a QCL type”), the at least one beam report including at least one transmission parameter for a downlink transmission beam between a radio network element and the user equipment (see paragraph 00130, and 0140 – 0146), and the quasi-co-location-type information entry being indicative of one or more sources of inter-beam-interference on the downlink transmission beam at the user equipment (see paragraph 00130, and 0140 – 0146 and figure 2). Guan et al does not expressly disclose that a quasi-co-location-type information entry included in a transmission configuration indication state is based on at least one beam report, the at least one beam report including at least one transmission parameter for the downlink transmission beam. However, in analogous art, Venugopal et al teach a quasi-co-location-type information entry included in a transmission configuration indication state is based on at least one beam report (see paragraph 0059), the at least one beam report including at least one transmission parameter for the downlink transmission beam (see paragraph 0026, 0031, 0059 “RSRP, angle of arrival (AoA), and/or spatial correlation”). Therefore, it would have been obvious to an ordinary skilled in the art at the time the invention was filed to determine the QCL type based on the beam report. The motivation or suggestion to do so is to in order to facilitate beam grouping at the base station accurately.
Regarding claim 52, which inherits the limitations of claim 49, Guan et al in view of Venugopal et al further teach wherein the quasi-co-location-type information entry identifies at least one of an antenna panel at the user equipment or at least one interference resource with respect to the downlink transmission beam (see Guan et al paragraph 00130, and 0140 – 0146).
Regarding claim 53, which inherits the limitations of claim 49, Guan et al in view of Venugopal et al further teach wherein the one or more sources of inter-beam-interference include at least one of zero-power Channel State Information Interference Measurement, non-zero-power Channel State Information Reference Signal, Synchronization Signal Block index, Demodulation Reference Signals, Phase Tracking Reference Signals or mobility Channel State Information Resource Signal resources (see Guan et al paragraph 00130, and 0140 – 0146).
Regarding claim 54, which inherits the limitations of claim 49, Guan et al in view of Venugopal et al further teach wherein the quasi-co-location-type information entry is indicative of an inter-beam-interference relationship between a target signal and a reference signal at the user equipment (see Guan et al paragraph 00130, and 0140 – 0146).
Regarding claim 55, which inherits the limitations of claim 49, Guan et al in view of Venugopal et al further teach wherein the inter-beam-interference includes intra-cell-inter-beam-interference or inter-cell-inter-beam-interference (see Guan et al paragraph 00130, and 0140 – 0146 and figure 2 and 3).
Regarding claim 56, which inherits the limitations of claim 49, Guan et al in view of Venugopal et al further teach  wherein the at least one transmission parameter includes at least one of a Reference Signal Received Power value, a Channel State Information Resource Indicator, Synchronization Signal Block indices, Signal-to-Interference and Noise Ratio values, Reference Signal Received Power value associated with interference resources, or a group ID associated with antenna panels at the user equipment; and the at least one memory and the computer program code are configured to, with the at least one processor, cause the user equipment to transmit the at least one beam report to the radio network element (see Venugopal et al paragraph 0026, 0031, 0059 “RSRP, angle of arrival (AoA), and/or spatial correlation”)).
Regarding claim 59, the claimed method including the features corresponds to subject matter mentioned above in the rejection of claim 49 is applicable hereto.
Regarding claim 62, which inherits the limitations of claim 59, the claimed method including the features corresponds to subject matter mentioned above in the rejection of claim 56 is applicable hereto.
Regarding claim 63, which inherits the limitations of claim 59, Guan et al in view of Venugopal et al further teach further comprising: receiving downlink transmissions from the radio network element by utilizing the at least one of the downlink advanced receiver or spatial filter for the at least one antenna (see Guan et al, figure 1 and 7).

Allowable Subject Matter
Claims 46, 47, 50, 51, 57, 58, 60, 61, and 64 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041. The examiner can normally be reached M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAISON. JOSEPH
Primary Examiner
Art Unit 2633



/JAISON JOSEPH/Primary Examiner, Art Unit 2633